Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 4/22/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-16 are pending.  This Action is FINAL, as necessitated by amendment.
Claims Analysis
At least claim 1 recites “when a tensile strain of the positive electrode current collector is 2%, a square resistance growth rate T1 of the conductive layer is T1 ≤ 1%”, which indicates an intended use limitation.  Intended use limitations are not given patentable weight.  
At least claim 2 recites “when a tensile strain of the positive electrode current collector is 4%, a square resistance growth rate T2 of the conductive layer is T2 ≥ 150%”, which indicates an intended use limitation.  Intended use limitations are not given patentable weight.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al., EP 3 496 190 A1.
	Liang teaches a positive electrode current collector 10 having an insulation layer (support layer) 101, at least one conductive layer 102 and at least one protective layer 103.  See at least Figures 1-6, the abstract and [0015].

    PNG
    media_image1.png
    193
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    567
    media_image2.png
    Greyscale
ant
	The insulation layer plays a role of supporting and protecting the conductive layer in the current collector [0034].  The tensile strength of the insulation layer may be in a range from 150 MPa to 400 MPa [0037].  The elongation at break of the insulation layer is 16% to 120% [0039].  The thermal shrinkage of the insulation layer is not greater than 1.5% [0044].  The thickness of the conductive layer is D2 satisfying 200 nm≤D2≤1.5 m [0045].  The conductive layer may be aluminum or an aluminum alloy [0053;0074].  The protective layer material may be nickel, chromium, nickel alloy or copper ally [0056].  The range of resistivity of the conductive layer is 1.6x10-8 Ωm to 8.0x10-8 Ωm [0046].  
	Table 1 of Liang teaches an insulation (support layer) material of PET with a D1 value of 10 m [0089].  This insulation layer has a volume resistivity of greater than or equal to 1.0x10-5 Ωm.  Table 1 (positive electrode current collector 1) of the present specification discloses a support layer material of PET with a D1 value of 10 m having a volume resistivity of 2.1x1014 Ωm [0179].  Volume resistivity is a fundamental property of a material that measures how strongly it resists electric current.  
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").  See MPEP 2112.01(II).
The material of the insulation layer is an organic polymer insulation material selected from a group consisting of polyamide (abbreviated as PA), polyethylene terephthalate (abbreviated as PET), polyimide (abbreviated as PI), and polyethylene (abbreviated as PE), polypropylene (abbreviated as PP), polystyrene (abbreviated as PS), polyvinyl chloride (abbreviated as PVC), acrylonitrile butadiene styrene copolymers (abbreviated as ABS), polybutylene terephthalate (abbreviated as PBT), poly-p-phenylene terephthamide (abbreviated as PPA), epoxy resin, ethylene propylene rubber (abbreviated as PPE), polyformaldehyde (abbreviated as POM), phenol-formaldehyde resin, polytetrafluoroethylene (abbreviated as PTFE), silicone rubber, polyvinylidene fluoride (abbreviated as PVDF), polycarbonate (abbreviated as PC), or combinations thereof [0043].  Young’s modulus is a property of the material.  The thickness of the insulation layer is 1 m ≤ D1 ≤ 10 m [0035].  
The density of aluminum is 2.7 g/cm3.  See at least Table 1.  The conductive layer may be formed by vapor deposition [0054].  The protective layer has a thickness 1 nm ≤ D3 ≤ 1 m, preferably 10 nm ≤ D3 ≤ 200 nm [0060].  See also Tables 1 and 2.  At least Figure 3 shows an upper protective layer and a lower protective layer.  The protective layer material may be a metal oxide [0055-0056].  Liang teaches a positive electrode comprising a positive electrode active material layer provided on the positive electrode current collector [0083] and a battery comprising the positive electrode, a negative electrode, a separator and an electrolyte [0088]. The battery may be used in a vehicle [0002].
	Thus the claims are anticipated.
*
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudano et al., US 2005/0221190 A1.
	Sudano teaches [0021] current collectors in electrochemical (EC) cells are passive components that transport currents generated by the chemical reaction between the anode and the cathode. Current collectors also act as mechanical supports for paste-like anodes or cathodes, and as such should be as strong and as thin as practicable to reduce the weight and volumetric penalty of the current collector to the overall weight and volume of the EC cell. 
[0022] To achieve these goals, a current collector in accordance with one embodiment comprises a polymer support film having a thickness of between about 1 and 15 microns, preferably less than about 10 microns, onto which is deposited by vacuum evaporation a conductive metallic layer having a thickness of less than 3 microns, and preferably less than 1 micron. The conductive metallic layer is thereafter protected against corrosion by a protective metallic layer having a thickness of between about 5 and 500 nanometers, and preferably less than about 100 nanometers. 
[0023] The polymer support film is selected for its relative thinness, its tensile strength, its low elongation, its ability to be metallized, and its stability over time. Polymer support films exhibiting acceptable properties can comprise bi-axially oriented polystyrene (BO-PS), polyethylene terephthalate (BO-PET), polycarbonate (PC), polypropylene (PP), polypropylene sulphide (PPS) and polyethylene naphthalate (PEN). Such polymer support films are readily available on the market in thickness ranging from 2 microns to 12 microns. They are also capable of withstanding the high temperature of metal evaporation deposition and plasma activated evaporation deposition. Finally, they display good tensile strength such that the metallized current collector may be processed in subsequent manufacturing steps to make electrochemical cells. 
[0024] The conductive metallic layer may comprise any metal exhibiting good electrical and thermal conductivity, as well as low density and low cost. Suitable metals include aluminum (Al), copper (Cu), silver (Ag), nickel (Ni), tin (Sn) or alloys based on these metals. However, preferred metals are aluminum and copper for their low cost and good conductivity. The chosen metal may be vacuum vapor deposited or plasma activated deposited onto the polymer support film. 
[0025] With respect to the protective layer, the latter is electronically conductive to allow movement of electrons between the electrode active material and the conductive metallic layer of the current collector. In addition, it also acts to prevent degradation through corrosion or passivation of the conductive metallic layer. This layer should be as thin as possible and serves as a barrier between the corrosion or passivation effect of the electrode material. The protective layer preferably contributes to the electronic conductivity of the current collector. The protective layer is preferably a second metallic or metal oxide layer deposited onto the conductive metallic layer. Metal vapor deposition is one available technique to achieve such a layer. Most metals are sufficiently conductive to allow easy electronic movement, however few are adapted to resist corrosion initiated by the salts present in electrochemical cells. Suitable metals comprise silver (Ag), gold (Au), palladium (Pd), platinum (Pt) and metal oxides derived from any suitable metal that can form stable electronically conductive oxides such as SnO2, CrO3, etc.
[0031] As shown in Table 1, a conductive metallic layer of aluminum having a thickness of less than about 3.0 m was coated onto one side of a BO-PET plastic support film.  The density of aluminum is 2.7 g/cm3.  
Elongation at break, volume resistivity and Young’s modulus are fundamental properties (known values) of a material.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").  See MPEP 2112.01(II).
Sudano teaches the polymer support films exhibiting acceptable properties comprise bi-axially oriented polystyrene (BO-PS), polyethylene terephthalate (BO-PET), polycarbonate (PC), polypropylene (PP), polypropylene sulphide (PPS) and polyethylene naphthalate (PEN).  These polymers have an elongation at break B in the claimed range, a volume resistivity in the claimed range and a Young’s modulus in the claimed range as products of identical chemical composition cannot have mutually exclusive properties.  
At least Figure 3 depicts an upper protective layer and a lower protective layer.  At least Figure 4 depicts an electrochemical cell.  Thus the claims are anticipated.
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive.
Applicant argues neither Liang nor Sudano disclose or suggest “when a tensile strain of the positive electrode current collector is 2%, a square resistance growth rate T1 of the conductive layer is T1 ≤ 1%” recited by at least claim 1.  
However, at least claim 1 recites “when a tensile strain of the positive electrode current collector is 2%, a square resistance growth rate T1 of the conductive layer is T1 ≤ 1%”, which indicates an intended use limitation.  Intended use limitations are not given patentable weight.  Furthermore, at least claim 2 recites “when a tensile strain of the positive electrode current collector is 4%, a square resistance growth rate T2 of the conductive layer is T2 ≥ 150%”, which indicates an intended use limitation.  Intended use limitations are not given patentable weight.  
Furthermore, Applicant argues neither Liang nor Sudano disclose or suggest “when a tensile strain of the positive electrode current collector is 2%, a square resistance growth rate T1 of the conductive layer is T1 ≤ 1%” recited by at least claim 1.  Applicant cites [0045] of Liang and [0031] of Sudano without providing any specific arguments regarding the citations.
Applicant states there is a specific relationship between tensile strain of the positive electrode current collector and the square resistance growth rate of the conductive layer, which has not been disclosed or anticipated in Liang or Sudano.  However, Applicant did not invent a relationship between tensile strain of the positive electrode current collector and the square resistance growth rate of the conductive layer.  Thus this argument is not persuasive.  Applicant has not shown the claimed positive electrode current collector is structurally distinct from the current collectors of the cited prior art.  Arguments regarding a different treatment, method or use are not found persuasive.
Tensile strain and square resistance growth rate are not the definition of the structures of the positive electrode current collector and the conductive layer.  Examiner notes the claims recite “when” and growth rates refer to the percentage change of a specific variable within a specific time period.  Examiner requests Applicant provide explanation for conditions “when” a tensile strain of the positive electrode current collector is 2%.  Applicant argues a change of a certain parameter of each layer would have an unknown effect on the entire positive electrode current collector.  Examiner does not believe this argument is relevant to or commensurate in scope with the rejections of record.  No persuasive arguments have been provided that distinguish the claimed invention over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727